 



Exhibit 10.2
September 12, 2006
Mr. Gale Aguilar
MITEM Corporation
640 Menlo Avenue
Menlo Park, California 94025
Dear Gale:
     The letter agreement serves to amend the Promissory Note between Zix
Corporation (“Holder”) and MITEM (the “Company”), dated September 30, 2005. Zix
Corporation and MITEM have agreed to amend the Promissory Note as follows:
     (1) Delete Section 1.2(a) of the Promissory Note in its entirety and
replace it with the following:
“Accrued interest hereof only shall be due and payable on each of December 31,
2005, March 31, 2006, and June 15, 2006. The Company agrees to make monthly
payments of $25,000 (which amount is inclusive of unpaid interest owing as of
the date of payment) to the Holder in each of the calendar months of September,
October, November and December 2006. Thereafter, the Company agrees to make
monthly payments of $30,000 (which amount is inclusive of unpaid interest owing
as of the date of payment) each calendar month during calendar year 2007. All
remaining principal and accrued and unpaid interest shall be due and payable in
January 2008. These payments will be made on the 15th day of each month and will
be applied as provided in Section 1.6 hereof.”
     (2) Amend Section 1.3 of the Promissory to add the following sentence
thereto:
“In addition, following the occurrence of an Event of Acceleration (as defined
herein), the Company shall

  •   within fifteen (15) days of the occurrence of the event, make a payment to
the Holder of an amount that, once paid, causes the aggregate amount of payments
paid to the Holder to equal the amount of payments (including interest) that
would have been paid to the Holder by such time had this Note not been amended.
For example, assume the Event of Acceleration occurs on November 15, 2006; $
113,271 has been paid by the Company to the Holder as of such time; and $
324,301 would have been paid to the Holder as of such time under the original
payment schedule of this Note, as originally executed and delivered on or about
September 30, 2005. In such case, the Company shall pay to the Holder within
15 days of the occurrence of the event, the amount of $ 211,030.

 



--------------------------------------------------------------------------------



 



  •   thereafter continue to make payments to the Holder according to the
original payment schedule of this Note, as originally executed and delivered on
or about September 30, 2005.

An Event of Acceleration shall mean the occurrence of any one of the following
events: (i) the completion of a debt, equity, or any combination thereof,
financing from any source of capital in which the net proceeds to the Company
are greater than or equal to $2 million; or (ii) the occurrence at any point in
time at which the Company has a balance of cash, marketable securities, or cash
equivalents, or any combination thereof, that is greater than or equal to
$2.5 million; or (iii) the completion of a business combination involving the
Company that results in a change of control in the Company or that results in
the sale of all or substantially all of the Company’s assets.
     If the foregoing sets forth your understanding of our agreement, please so
indicate by signing in the space provided below and returning a copy of this
letter agreement to us via fax at 214-515-7385 for our files.
Very truly yours,
/s/ Peter Wilensky
Peter B. Wilensky
Director, Corporate Communications

          AGREED AND ACCEPTED    
 
        MITEM CORPORATION    
 
       
By:
  /s/ Gale Aguilar    
 
       
 
       
Its:
  Pres & COO    
 
       
 
       
Date:
  9-13-06    
 
       

 